DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/2021 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 5/7/2021.
Applicant’s amendments are sufficient to overcome the specification objection set forth in the previous office action. 
Applicant’s amendments are sufficient to overcome the 112(a)/first paragraph and 112(b)/second paragraph rejections set forth in the previous office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5 & 7-14 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the step of “measuring a current phase angle” happening multiple times, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The originally filed disclosure discusses “phase angle waveform 2110d shows not only the magnitude of the phase angle at a given time, but also the trend or change in magnitude over time which may assist a physician in evaluating the electrode coupling level or provide other each successive determined value of phase angle.”  Thus, the originally filed disclosure states that multiple successive measurements of the claimed “current phase angle” must be taken in order to display the “output showing a magnitude of said change between said baseline phase angle and said current phase angle over a period of time as a waveform” as claimed in claim 2. 
Claims 3-5 & 7-14 depend from claim 2 and are thus also rejected.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 & 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “graphically displaying said output showing a magnitude of said change between said baseline phase angle and said current phase angle over a period of time as a waveform”.  The originally filed disclosure discusses only the magnitude of the phase angle at a given time, but also the trend or change in magnitude over time which may assist a physician in evaluating the electrode coupling level or provide other useful information (e.g., to evaluate the quality of a lesion formed by ablation).  The waveform may be a raw waveform reflecting each successive determined value of phase angle.”  Thus, the originally filed disclosure provides for multiple successive measurements of the claimed “current phase angle” in order to display the “output showing a magnitude of said change between said baseline phase angle and said current phase angle over a period of time as a waveform”.  It is unclear how only one step of “measuring a current phase angle” at a specific time can create a “showing…over a period of time”.  
Claims 3-5 & 7-14 depend from claim 2 and are thus also rejected.

Claim Interpretation
In view of the 112(b)/second paragraph rejection above: for purposes of examination, the claim will be interpreted as the steps of “passing said sensing current…measuring a current phase…generating an output” occurring at least twice over a period of time to form a “waveform”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-5 & 9-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun et al. (6,391,024, previously recited) in view of Organ et al. (2004/0243018, previously recited) // or, in the alternative, // Sun et al. (6,391,024, previously recited) in view of Organ et al. (2004/0243018, previously recited) in view of Tanaka et al. (2008/0082098).  
Concerning claim 2, as illustrated in at least Figs. 1, 8a-c & 10a-12d, Sun et al.  disclose a method for use with an electrode catheter (method for providing energy to biological tissue; Col. 1, ll. 7-14), the method comprising: 
passing a sensing current between a reference electrode and an ablation electrode of the electrode catheter while the ablation electrode is disposed within a blood pool of a patient body and is free of contact with tissue of the patient body; measuring a baseline value while the ablation electrode is within the blood pool and free of contact with the tissue of the patient body (at least one of the electrodes 46 in the local blood pool 164 is selected  as a drive electrode while either a backplate 16 or one of the other electrodes 46 in the blood pool is selected to act as the reference electrode and impedance measurements in the local blood pool 164 are taken for a given period of time such that an average is calculated that then serves as a reference against subsequent averaged assessment impedance measurements, where the impedances measured for a given period of time form a “waveform” in accordance with the interpretation made by the Examiner as discussed in the Claim Interpretation section above; Col. 16-17, ll. 31-17); 
after contacting the tissue with the ablation electrode, passing said sensing current between the ablation electrode and the reference electrode in connection with applying ablation energy to the ablation electrode; measuring a current value while the ablation electrode contacts the tissue of the patient (when Claim Interpretation section above; Col. 16-17, ll. 31-17); 
identifying a change between said baseline value and said current value (the averaged assessment and reference impedances are analyzed and the difference is monitored for significant variations indicative of tissue contact; Col. 16-17, ll. 65-8); and 
generating an output based on said change between said baseline value and said current value (indication of sate of electrode/tissue contact is provided on the front panel of the power control through a display device; Col. 17, ll. 18-40).
Sun et al. teach the measurements to be for impedance, and thus Sun et al. fail to disclose the baseline and contact waveforms to be phase angle.  However, Organ et al. disclose a method comprising a passing a sensing current between reference and base electrodes (124, 126) and measuring a waveform to obtain a magnitude and phase of an impedance to determine tissue contact.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Sun et al. such that the baseline and current waveforms are baseline and current phase angle waveforms in order to provide the benefit of a better measurement since a) impedance magnitude varies greatly from person to person, b) stray capacitance in the system can cause a smaller observed impedance value than would be expected as taught by Organ et al. ([0016], [0049-0052], [0056]; Fig. 3-4).

claim 3, Sun et al. disclose displaying at least one of: said baseline phase angle versus time waveform; said contact phase angle versus time waveform; and said change between said baseline phase angle versus time waveform and said current phase angle versus time waveform (Col. 17, ll. 18-40).
Concerning claim 4, Sun et al. disclose said phase angle versus time waveforms comprise a time series of phase angle values (Col. 17, ll. 9-17).
Concerning claim 5, Sun et al. disclose wherein said passing said sensing current between the ablation electrode (46) and the reference electrode (16/46) in connection with applying said ablation energy to the ablation electrode (46) comprises continuously passing said sensing current between the ablation electrode (46) and the reference electrode during a time period (of for example 10 seconds) (16/46) (Col. 17, ll. 9-17 & 52-58). 
Concerning claim 9, Sun et al. disclose wherein said generating said output comprises generating an ablation electrode coupling level (Col. 17, ll. 9-40).
Concerning claim 10, Sun et al. disclose wherein said ablation electrode coupling level comprises one of: insufficient coupling for an ablation procedure; sufficient coupling for an ablation procedure; and excessive coupling for an ablation procedure (Col. 17, ll. 18-40).
Concerning claim 11, Sun et al. disclose wherein said generating said output comprises generating an output indicative of lesion formation in the tissue (i.e., when no coupling/contact is determined, no lesion is formed).
Concerning claim 12, Sun et al. disclose wherein said generating said output comprises generating a change in a phase angle magnitude over time (i.e., average of 
Concerning claim 13, Sun et al. disclose wherein said passing said sensing current between the ablation electrode (46) and the reference electrode (16) comprises passing said sensing current between the ablation electrode (46) and an external reference electrode (16) on a surface of the body of the patient (Col. 16, ll. 31-50; Fig. 10A). 
Concerning claim 14, Sun et al. disclose wherein said passing said sensing current between the ablation electrode (46) and the reference electrode (46) comprises passing said sensing current between the ablation electrode (46) and an internal reference electrode (46) disposed within the patient body (Col. 16, ll. 31-50; Fig. 10A).

Claims 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun et al. (6,391,024, previously cited) in view of Organ et al. (2004/0243018, previously cited) // or, in the alternative, // Sun et al. (6,391,024, previously recited) in view of Organ et al. (2004/0243018, previously recited) in view of Tanaka et al. (2008/0082098), as applied to claim 2, in further view of Li (5,836,990, previously cited). 
Concerning claims 7-8, while Sun et al. teach sensing prior to ablating, Sun et al. in view of Organ et al., or, in the alternative, in view of Organ et al. and Tanaka et al. fail to specifically disclose wherein said passing said sensing current between the ablation electrode and the reference electrode in connection with said applying ablation energy to the ablation electrode comprises periodically passing said sensing current between 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 of U.S. Patent No. 8,998,890 in view of Tanaka et al. (2008/0082098). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite sensing current between two electrodes to measure a baseline phase angle waveform before and after contacting tissue to determine a change between the phase angle waveforms and generate an output. U.S. Patent No. 8,998,890 fails to disclose graphically display said output showing a magnitude of said change between said baseline phase angle and said current phase angle over a period of time as a waveform.  However, Tanaka et al. teach a method for use with an electrode catheter (10) comprising graphically displaying (17) an output showing a magnitude of a change between an initial, baseline phase angle and a current phase angle over a period of time as a waveform (Fig. 2D).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention Sun et al. in view of Organ et al. to graphically display said output showing a magnitude of said change between said baseline phase angle and said current phase angle over a period of time as a waveform in order to provide the benefit of feedback, including abnormal conditions, to the operator as taught by Tanaka et al. ([0021], [0024-0025], [0030]; Fig. 1& 2D)
Claims 2-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,283,025 in view of Tanaka et al. (2008/0082098). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite sensing current between two electrodes to measure a baseline phase angle waveform before and after contacting tissue to determine a change between the phase angle waveforms and generate an output. U.S. Patent No. 9,283,025 fails to disclose graphically display said output showing a magnitude of said change between said baseline phase angle and said current phase angle over a period of time as a waveform.  However, Tanaka et al. teach a method for use with an electrode catheter (10) comprising graphically displaying (17) an output showing a magnitude of a change between an initial, baseline phase angle and a current phase angle over a period of time as a waveform (Fig. 2D).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention Sun et al. in view of Organ et al. to graphically display said output showing a magnitude of said change between said baseline phase angle and said current phase angle over a period of time as a waveform in order to provide the benefit of feedback, including abnormal conditions, to the operator as taught by Tanaka et al. ([0021], [0024-0025], [0030]; Fig. 1& 2D)
Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,283,026 in view of Tanaka et al. (2008/0082098). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite sensing current between two electrodes to measure a baseline phase angle waveform before and after contacting tissue to determine a change between the phase angle waveforms and generate an output. U.S. Patent No. 9,283,026 fails to disclose graphically display said 


Response to Arguments
Applicant's arguments are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Laizzo et al. (2002/0046756) disclose a method for use comprising detecting tissue contact while employing impedance measurements where the impedance signals are represented on some type of visual display for use by the clinician ([0008]). Farley et al. (2007/0055326) teaches displaying impedance over the course of treatment (Fig. 35). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794